Title: From John Adams to William Tudor, Jr., 12 August 1819
From: Adams, John
To: Tudor, William, Jr.



Quincy August 12th. 1819

you have my full consent to publish all my letters. I only wish request that you would print them, verbatim, literatim and punctuation—They were written at a time when I had not yet learned the necessity of keeping Copies of my letters, These have burst upon me, therefore, with real surprise. I had totally forgotten them, but my own hand writing I never can deny. The essence of them is as familiar to my memory and more so too, than my last correspondence with your respected and esteemed Father. I approve and rejoice in your filial piety, in writing your Fathers life.—
I am Sir with sincere esteem / your humble Servant
